Morgan, J.
Plaintiff seeks to injoin the sale of her property, which has been advertised under an order of seizure and sale. She says she was forced by her husband to effect the mortgage for which she is now being proceeded against, and that none of it inured to her benefit, but went, exclusively, to her husband. She applied for authority to borrow the money to a judge of competent jurisdiction, and was by him *419authorized to borrow it. The act of mortgage was not consummated until her authority to borrow had been obtained. If any force, threats, or improper influences were brought to bear upon her by her husband, it does not appear that the defendant, who loaned the money upon the faith of the authorization of the judge and the security of the mortgage,, was, in any manner, a party to it.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, that there be judgment for the defendant, and that the injunction herein granted be dissolved, with costs in botli courts.
Rehearing refused.